                                          UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                                   3:20-CV-00514


               ALAN HIDALGO-LOBO                                 )
                                                                 )
                         Plaintiff                               )
               v.                                                )
                                                                 )
               HOMEFIX CUSTOM REMODELING                         )
               CORPORATION f/k/a HOMEFIX                         )
               CORPORATION,                                      )
                                                                 )
                         Defendant                               )
                                                                 )


                                             ORDER APPROVING SETTLEMENT

                         UPON CONSIDERATION of the Plaintiff’s Consent Motion for Approval of FLSA

               Settlement, the Motion is GRANTED as follows:

                         (1)    the Parties’ proposed Settlement is approved, including the payment to
                                Plaintiff, the release of claims, and payment of attorneys’ fees and costs as
                                set forth therein; and

                         (2)    the action is dismissed in its entirety with prejudice.

               IT IS SO ORDERED



Signed: April 28, 2021
